[Cite as State v. Johnson, 2022-Ohio-1883.]


                                       COURT OF APPEALS
                                     LICKING COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                 :     JUDGES:
                                              :     Hon. Earle E. Wise, Jr., P.J.
        Plaintiff-Appellee                    :     Hon. John W. Wise, J.
                                              :     Hon. Patricia A. Delaney, J.
-vs-                                          :
                                              :
MATTHEW JOHNSON                               :     Case No. 21-CA-66
                                              :
        Defendant-Appellant                   :     OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case No. 20-CR-00360




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   June 3, 2022




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

CLIFFORD J. MURPHY                                  SIERRA SEE
20 North Second Street                              73 North Sixth Street
4th Floor                                           Newark, OH 43055
Newark, OH 43055
Licking County, Case No. 21-CA-66                                                         2



Wise, Earle, P.J.

        {¶ 1} Defendant-Appellant, Matthew Johnson, appeals his July 23, 2021

conviction in the Court of Common Pleas of Licking County, Ohio. Plaintiff-Appellee is

state of Ohio.

                         FACTS AND PROCEDURAL HISTORY

        {¶ 2} On July 30, 2020, the Licking County Grand Jury indicted appellant on one

count of failure to comply with the order or signal of a police officer in violation of R.C.

2921.331(B). Said charge arose after Pataskala Police Patrolman Tyler Walker activated

his lights and siren and attempted to stop appellant for a traffic violation; however,

appellant did not immediately stop. In fact, a pursuit ensued for almost nine miles during

which appellant reached high speeds, negotiated turns, and even momentarily stopped.

Appellant claimed his vehicle had mechanical issues.

        {¶ 3} A jury trial commenced on June 30, 2021. The jury found appellant guilty

as charged. By judgment entry filed July 23, 2021, the trial court sentenced appellant to

two years of community control.

        {¶ 4} Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                             I

        {¶ 5} "THE TRIAL COURT ERRED BY ALLOWING INTO EVIDENCE

INADMISSIBLE, AND IRRELEVANT, OTHER ACTS EVIDENCE, IN VIOLATION OF

JOHNSON'S RIGHTS TO DUE PROCESS AND A FAIR TRIAL, PURSUANT TO THE

FIFTH     AND       FOURTEENTH      AMENDMENTS          TO     THE    UNITED      STATES

CONSTITUTION."
Licking County, Case No. 21-CA-66                                                      3




                                           II

      {¶ 6} "THE    TRIAL    COURT     ERRED     BY    BARRING     JOHNSON      FROM

INTRODUCING EVIDENCE MATERIAL TO HIS DEFENSE, IN VIOLATION OF HIS

RIGHT TO DUE PROCESS, UNDER THE FIFTH AND FOURTEENTH AMENDMENTS

TO THE UNITED STATES CONSTITUTION AND SECTIONS 1 & 16, ARTICLE I OF

THE OHIO CONSTITUTION, AND HIS RIGHT TO A FAIR TRIAL, AS GUARANTEED

BY THE SIXTH AMENDMENT OF THE UNITED STATES CONSTITUTION AND

SECTION 16, ARTICLE I OF THE OHIO CONSTITUTION."

                                          III

      {¶ 7} "MATTHEW JOHNSON'S CONVICTION IS BASED ON INSUFFICIENT

EVIDENCE, IN VIOLATION OF THE DUE PROCESS CLAUSE OF THE FIFTH AND

FOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTION AND

SECTIONS 1 & 16, ARTICLE I OF THE OHIO CONSTITUTION."

                                          IV

      {¶ 8} "MATTHEW JOHNSON'S CONVICTION IS AGAINST THE MANIFEST

WEIGHT OF THE EVIDENCE IN VIOLATION OF THE DUE PROCESS CLAUSE OF

THE FIFTH AND FOURTEENTH AMENDMENTS TO THE UNITED STATES

CONSTITUTION AND SECTIONS 1 & 16, ARTICLE I OF THE OHIO CONSTITUTION."

                                           I

      {¶ 9} In his first assignment of error, appellant claims the trial court erred in

allowing into evidence inadmissible and irrelevant other acts evidence. We disagree.
Licking County, Case No. 21-CA-66                                                          4


       {¶ 10} The admission or exclusion of evidence lies in a trial court's sound discretion

"so long as such discretion is exercised in line with the rules of procedure and evidence."

Rigby v. Lake County, 58 Ohio St.3d 269, 271, 569 N.E.2d 1056 (1991); State v. Sage,

31 Ohio St.3d 173, 510 N.E.2d 343 (1987). In order to find an abuse of that discretion,

we must determine the trial court's decision was unreasonable, arbitrary or

unconscionable and not merely an error of law or judgment. Blakemore v. Blakemore, 5

Ohio St.3d 217, 450 N.E.2d 1140 (1983).

       {¶ 11} Evid.R. 404(B) states the following:



              (B) Other Crimes, Wrongs or Acts. Evidence of other crimes,

       wrongs, or acts is not admissible to prove the character of a person in order

       to show action in conformity therewith. It may, however, be admissible for

       other purposes, such as proof of motive, opportunity, intent, preparation,

       plan, knowledge, identity, or absence of mistake or accident. In criminal

       cases, the proponent of evidence to be offered under this rule shall provide

       reasonable notice in advance of trial, or during trial if the court excuses

       pretrial notice on good cause shown, of the general nature of any such

       evidence it intends to introduce at trial.



       {¶ 12} R.C. 2945.59 governs proof of defendant's motive and states the following:



              In any criminal case in which the defendant's motive or intent, the

       absence of mistake or accident on his part, or the defendant's scheme, plan,
Licking County, Case No. 21-CA-66                                                         5


       or system in doing an act is material, any acts of the defendant which tend

       to show his motive or intent, the absence of mistake or accident on his part,

       or the defendant's scheme, plan, or system in doing the act in question may

       be proved, whether they are contemporaneous with or prior or subsequent

       thereto, notwithstanding that such proof may show or tend to show the

       commission of another crime by the defendant.



       {¶ 13} Both Evid.R. 404(B) and R.C. 2945.59 "preclude admission of other acts

evidence to prove a character trait in order to demonstrate conduct in conformity with that

trait." State v. Williams, 134 Ohio St.3d 521, 2012-Ohio-5695, 983 N.E.2d 1278, ¶ 16.

However, there are exceptions as set forth in Evid.R. 404(B). In Williams at ¶ 20, the

Supreme Court of Ohio set forth a three-part test for determining the admissibility of other

acts evidence:



              The first step is to consider whether the other acts evidence is

       relevant to making any fact that is of consequence to the determination of

       the action more or less probable than it would be without the evidence.

       Evid.R. 401. The next step is to consider whether evidence of the other

       crimes, wrongs, or acts is presented to prove the character of the accused

       in order to show activity in conformity therewith or whether the other acts

       evidence is presented for a legitimate purpose, such as those stated in

       Evid.R. 404(B). The third step is to consider whether the probative value of
Licking County, Case No. 21-CA-66                                                          6


       the other acts evidence is substantially outweighed by the danger of unfair

       prejudice. See Evid.R 403.



       {¶ 14} Appellant argues the trial court improperly permitted appellee to introduce

old outstanding warrants for misdemeanor offenses outside of the county.

       {¶ 15} Prior to trial, appellant filed a motion in limine to exclude the outstanding

warrants. The trial court heard the motion prior to the start of trial. Defense counsel

acknowledged appellant was aware of the outstanding warrants at the time of the incident.

T. at 7. The trial court denied the motion, finding the evidence would be admissible under

motive for flight given appellant's knowledge of the outstanding warrants and to rebut his

claim of a mechanical issue with the vehicle. T. at 10. The trial court gave a limiting

instruction to the jury, instructing the jury they could only consider the outstanding

warrants for proving motive. T. at 317.

       {¶ 16} Following the test set forth in Williams, we find the evidence was relevant

to prove motive as to why appellant was trying to elude police and the probative value of

the outstanding warrants was not substantially outweighed by the danger of unfair

prejudice. The trial court provided the jury with a limiting instruction.

       {¶ 17} Upon review, we find the trial court did not abuse its discretion in permitting

the complained of evidence.

       {¶ 18} Assignment of Error I is denied.

                                              II

       {¶ 19} In his second assignment of error, appellant claims the trial court erred in

barring him from introducing evidence material to his defense. We disagree.
Licking County, Case No. 21-CA-66                                                             7


       {¶ 20} Again, the standard of review is abuse of discretion.                 Sage, supra;

Blakemore, supra.

       {¶ 21} Evid.R. 801(C) defines "hearsay" as "a statement, other than one made by

the declarant while testifying at the trial or hearing, offered in evidence to prove the truth

of the matter asserted."

       {¶ 22} Appellant argues he was precluded from admitting his statements made to

police regarding the condition of his vehicle and the mechanical problems he was having

that evening. Appellant argues his out-of-court statements were not being offered to

prove the matter asserted, but to "impeach evidence by the prosecution contending

Johnson was not having issues stopping his car due to mechanical problems."

Appellant's Brief at 6. Appellant did not exercise his right to testify at trial.

       {¶ 23} Appellant's brief does not cite to any pages in the transcript wherein he was

precluded from presenting his evidence. In our review of the transcript, we find the trial

court permitted appellant to play body camera video of the arrest during which appellant

was explaining the mechanical issues with his vehicle. T. at 213-216. Appellant was

permitted to cross-exam the witness regarding the statement of how appellant needed a

screwdriver to shut off the vehicle, how smoke was coming off of the vehicle, and how the

witness believed the vehicle was "dead pretty much." T. at 218-221. The prosecutor

objected to any additional video and the trial court sustained the objection. T. at 222-223.

Later, defense counsel proffered he would have played the rest of the video which

included further statements by appellant "regarding the condition of his vehicle, things

that happened that day, that sort of thing." T. at 270-271. Defense counsel would have

asked appellant about his statements, "[h]e put brakes on the car, the car was broken,
Licking County, Case No. 21-CA-66                                                              8


the key was broken off, he couldn't get it shut off, engine running hot, all that kind of stuff."

T. at 272-273. The prosecutor objected on the grounds of hearsay. T. at 271. The trial

court explained its reasoning for stopping the video (T. at 271-272):



              I let some of it in with regard to what the officers knew, what they

       were told, and what they did in response to what they were informed about

       with respect to the condition of the vehicle - - operability, mechanical failure,

       things like that. So I let some of that in at that point but at - - at the point

       that we stopped the - - the video where I ruled that any further statements

       would not be admissible, that was based on my agreement with the State

       was - - uh - - which was that any - - any statements made by the Defendant

       being offered to prove the truth of the matter certain will be hearsay. He

       certainly has a right to testify and can say whatever he wants at that point.

       Letting in in that form would be hearsay; it would deny the State an

       opportunity to cross and things like that.



       {¶ 24} We concur with the trial court's analysis. Appellant was able to have the

jury hear some of his statements regarding mechanical issues without appellee having

the opportunity to cross-exam the statements.

       {¶ 25} Upon review, we find the trial court did not abuse its discretion in barring

appellant from introducing hearsay evidence.

       {¶ 26} Assignment of Error II is denied.

                                             III, IV
Licking County, Case No. 21-CA-66                                                        9


       {¶ 27} In his third and fourth assignments of error, appellant claims his conviction

was against the sufficiency and manifest weight of the evidence. We disagree.

       {¶ 28} On review for sufficiency, a reviewing court is to examine the evidence at

trial to determine whether such evidence, if believed, would support a conviction. State

v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991). "The relevant inquiry is whether,

after viewing the evidence in a light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime proven beyond a reasonable

doubt." Id. at paragraph two of the syllabus, following Jackson v. Virginia, 443 U.S. 307,

99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).

       {¶ 29} On review for manifest weight, a reviewing court is to examine the entire

record, weigh the evidence and all reasonable inferences, consider the credibility of

witnesses and determine "whether in resolving conflicts in the evidence, the jury clearly

lost its way and created such a manifest miscarriage of justice that the conviction must

be reversed and a new trial ordered." State v. Martin, 20 Ohio App.3d 172, 175, 485

N.E.2d 717 (1st Dist.1983). See also State v. Thompkins, 78 Ohio St.3d 380, 678 N.E.2d

541 (1997). The granting of a new trial "should be exercised only in the exceptional case

in which the evidence weighs heavily against the conviction." Martin at 175.

       {¶ 30} We note the weight to be given to the evidence and the credibility of the

witnesses are issues for the trier of fact. State v. Jamison, 49 Ohio St.3d 182, 552 N.E.2d

180 (1990). The trier of fact "has the best opportunity to view the demeanor, attitude, and

credibility of each witness, something that does not translate well on the written page."

Davis v. Flickinger, 77 Ohio St.3d 415, 418, 674 N.E.2d 1159 (1997).
Licking County, Case No. 21-CA-66                                                         10


       {¶ 31} Appellant was charged with failure to comply with the order or signal of a

police officer in violation of R.C. 2921.331(B) which states: "No person shall operate a

motor vehicle so as willfully to elude or flee a police officer after receiving a visible or

audible signal from a police officer to bring the person's motor vehicle to a stop."

       {¶ 32} The jury heard from three witnesses. Pataskala Police Patrolman Tyler

Walker testified he was on routine patrol when he noticed a vehicle drive by him with what

appeared to have a license plate light out. T. at 159. Patrolman Walker followed the

vehicle and observed the vehicle pass another vehicle on a double yellow line going over

a bridge. Id. Patrolman Walker activated his lights and siren and pursued the vehicle. T.

at 161. He reached a speed of approximately 100 m.p.h. and was still unable to catch up

to the vehicle. Id. The vehicle traveled through a red light and was traveling in excess of

100 m.p.h. in a 35 m.p.h. zone. Id. During the pursuit, the vehicle negotiated turns and

stopped for about fifteen seconds with the driver yelling he needed a screwdriver to stop

the vehicle; the vehicle took off again. T. at 165, 191, 208, 219. The pursuit covered 8.9

miles. T. at 171; State's Exhibits 3 and 4. Videos of the pursuit from a cruiser camera

and a body camera were played for the jury. T. at 172-173, 182; State's Exhibits 1 and

2. The vehicle stopped and as Patrolman Walker attempted to make contact with the

driver, the vehicle took off again. T. at 179, 183. When the vehicle came to a final stop,

appellant was found to be the driver. T. at 195. Appellant voluntarily stopped the vehicle.

T. at 223.   Smoke was coming off of the vehicle.         T. at 219, 221.    Appellant had

outstanding warrants and a suspended driver's license. T. at 183-185, 196.

       {¶ 33} Pataskala Police Officer Johnnessa Justice testified to joining in the pursuit.

T. at 234. Officer Justice corroborated Patrolman Walker's testimony. T. at 236-242.
Licking County, Case No. 21-CA-66                                                           11


       {¶ 34} Pataskala Police Sergeant Michael Reitz testified to also joining in the

pursuit. T. at 277-278. After the vehicle was stopped, he looked underneath the vehicle

because appellant claimed the vehicle blew a brake line. T. at 286. Sergeant Reitz did

not see any brake fluid. Id. Prior to becoming a police officer, Sergeant Reitz was a

mechanic. Id.

       {¶ 35} In reviewing the evidence in a light most favorable to the prosecution, we

find sufficient evidence, if believed, to support the conviction for failure to comply with the

order or signal of a police officer. We do not find that the jury lost its way nor do we find

any manifest miscarriage of justice.

       {¶ 36} Assignments of Error III and IV are denied.

       {¶ 37} The judgment of the Court of Common Pleas of Licking County, Ohio is

hereby affirmed.

By Wise, Earle, P.J.

Wise, John, J. and

Delaney, J. concur.




EEW/db